Name: Commission Regulation (EEC) No 1159/84 of 27 April 1984 amending Regulation (EEC) No 315/68 as regards the quality standards for bulbs of certain varieties of irises and tulips
 Type: Regulation
 Subject Matter: technology and technical regulations;  agricultural structures and production;  agricultural activity
 Date Published: nan

 Avis juridique important|31984R1159Commission Regulation (EEC) No 1159/84 of 27 April 1984 amending Regulation (EEC) No 315/68 as regards the quality standards for bulbs of certain varieties of irises and tulips Official Journal L 112 , 28/04/1984 P. 0009 - 0010 Finnish special edition: Chapter 3 Volume 17 P. 0116 Spanish special edition: Chapter 03 Volume 30 P. 0139 Swedish special edition: Chapter 3 Volume 17 P. 0116 Portuguese special edition Chapter 03 Volume 30 P. 0139 *****COMMISSION REGULATION (EEC) No 1159/84 of 27 April 1984 amending Regulation (EEC) No 315/68 as regards the quality standards for bulbs of certain varieties of irises and tulips THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage (1), and in particular Article 4 thereof, Whereas Council Regulation (EEC) No 315/68 (2), as last amended by Regulation (EEC) No 3718/81 (3), fixed the quality standards for flowering bulbs, corms and tubers; Whereas the creation of new varieties and sports of 'Wedgwood' and 'Prof. Blaauw' irises makes it necessary to adapt the botanical descriptions of these products; Whereas past experience shows that the minimum size 'grading 8' laid down for the bulbs of tulipa kaufmanniana, varieties 'Bellini', 'Edwin Fischer', 'Fair Lady', 'Fritz Kreisler', 'Gaiety', 'Golden Sun', 'Goudstuk', 'Lady Rose', 'Mendelssohn', 'Robert Schumann', 'Solanus', 'Stresa' and 'Sweelinck' does not ensure satisfactory flowering; whereas these standards should therefore be adjusted accordingly; Whereas the measures provided for in this Regulation are in accordance with the advice of the Management Committee for Live Trees and Other Plants, Bulbs, Roots and the Like, Cut Flowers and Ornamental Foliage, HAS ADOPTED THIS REGULATION: Article 1 In the table set out in section III of the Annex to Regulation (EEC) No 315/68, the lines concerning the Iris varieties 'Wedgwood' and 'Prof. Blaauw' and the lines concerning 'Tulipa kaufmanniana, varieties Bellini, Edwin Fischer, Fair Lady, Firtz Kreisler, Gaiety, Golden Sun, Goudstuk, Lady Rose, Mendelssohn, Robert Schumann, Solanus, Stresa, Sweelinck' are hereby replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 55, 22. 3. 1968, p. 1. (2) OJ No L 71, 21. 3. 1968, p. 1. (3) OJ No L 373, 29. 12. 1981, p. 4. ANNEX 1.2.3.4 // // // // // 'Botanical description of the product // Method of grading // Minimum size // Size gradings // // // // // Iris // // // // - Wedgdwood, Prof. Blaauw, Ideal, Apollo, Telstar, Blue Magic, Hildegarde and their cultivars and hybrids // A, B, C // 8 cm // 8-9; 9-10; 10 and over // - Bellini, Edwin Fischer, Fair Lady, Fritz Kreisler, Gaiety, Golden Sun, Goudstuk, Lady Rose, Mendelssohn, Robert Schumann, Solanus, Stresa, Sweelinck // A, B, C // 10 cm // 10-11; 11-12; 12 and over' // // // //